SO ORDERED.

SIGNED this 29th day of April, 2021.




____________________________________________________________________________




          Designated for online use but not print publication
           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS



In Re:

Rodger Dean Love, Jr.,                         Case No. 13-41680
                                               Chapter 13
                  Debtor.

Rodger D. Love, Jr.,

                  Plaintiff,
v.                                             Adv. No. 20-07004


United States Department of
Education and Navient Solutions,
Inc.,

                  Defendants.

         Memorandum Opinion and Order on Burden of Proof



              Case 20-07004    Doc# 82   Filed 04/29/21   Page 1 of 7
      Debtor Rodger Dean Love, Jr. filed this proceeding seeking to

discharge education related loans owed to Defendants United States

Department of Education and Navient Solutions, Inc. (Navient). As to some of

the Navient claims, Debtor argues: (1) they are not student loans within the

exception the discharge of § 523(a)(8);1 and (2), if satisfying the § 523(a)(8)

criteria, denial of discharge would be an undue hardship. The parties

disagree as to the burden of proof on the first of these issues and seek a

pretrial ruling on the issue.2

      Debtor acknowledges that when a claim is within § 523(A)(8), a debtor

seeking to discharge the obligation bears the burden of proof on the exception

of undue hardship. However, he contends “it is the creditor that has the

burden to demonstrate that subsection 523(a)(8) applies to a loan in the first

place.”3 Debtor cites several cases in support. Navient responds, “While

Navient acknowledges the authority in support of [Debtor’s position], and can

satisfy such a burden if required, Navient finds it peculiar and contrary to

traditional notions of jurisprudence that a defendant would bear any such




      1
      11 U.S.C. § 523(a)(8). References to title 11 in the text shall be to section
number only.
      2
          Debtor appears by Martin J. Peck. Navient appears by David A. Gellis.
      3
          Doc. 80, 1.

                                           2


                 Case 20-07004   Doc# 82   Filed 04/29/21   Page 2 of 7
burden.”4 The Court finds that Debtor’s position is consistent with established

authority and Navient’s arguments are insufficient to persuade the Court to

deviate from that authority.

         Debtor’s position that Navient has the burden to establish that the

challenged loans are within the exception to discharge enumerated in §

523(a)(8) is well supported by case law. A practice guide states, “Burden of

proof in dischargeability cases involving student loans is split between parties

and once creditor establishes that student loan debt exists and is of the type

ordinarily excepted from discharge loan, burden of proof shifts to debtor to

show nondischargeability on grounds of ‘undue hardship.’”5 For example, in

Rumer,6 Chapter 13 debtors brought an adversary proceeding against various

creditors holding education related debt, seeking a determination that some

loans were not within § 523(a)(8), or alternatively, that exception from

discharge would impose undue hardship. When ruling on the debtors’ motion

for summary judgment on the contention that the loans did not qualify for

protection under § 523(a)(8), the court held that “cases interpreting §

523(a)(8) have held that the initial burden is on the lender to establish the

         4
             Doc. 81, 1-2.
         5
             3 Bankr. Service L. Ed. § 27:1962 (April 2021) (citing cases in support).
         6
             Rumer v. Amer. Educ. Serv. (In re Rumer), 469 B.R. 553 (Bankr. M.D. Pa.
2012).

                                               3


                    Case 20-07004    Doc# 82    Filed 04/29/21   Page 3 of 7
existence of the debt and to demonstrate that the debt is included in one of

the four categories enumerated in § 523(a)(8).”7 In a different procedural

circumstance, the Tenth Circuit Court of Appeals held “‘[t]he burden is on the

creditor to show a debt is nondischargeable under § 523(a).’”8

      When responding, Navient first points out some settled principles

regarding student loan debt. First, § 523(a)(8) is self executing, This means

that, absent an objection by the debtor, the discharge order will not include a

student loan debt, without the necessity of the creditor filing an objection to

discharge. Second, an objecting debtor bears the burden of proof when

invoking undue hardship, the statutory exception to nondischargeability.

Navient then argues that placing the burden of proof on a debtor when

asserting that education related loans do not come within the § 523(a)(8)

criteria is consistent with these two principles and the general proposition

that the burden of proof be placed upon a plaintiff.

      But Navient provides no persuasive authorities supporting a general

rule that plaintiff status is controlling as to the burden of proof. The two cases




      7
          Id. at 561.
      8
        McDaniel v. Navient Sols., LLC (In re McDaniel), 973 F.3d 1083, 1092 (10th
Cir. 2020) (quoting Okla. Dep’t of Sec. v. Wilcox, 691 F.3d 1171, 1174 (10th Cir.
2012)).

                                           4


                 Case 20-07004   Doc# 82   Filed 04/29/21   Page 4 of 7
cited by Navient in support of that purported rule, McCollum9 and Rust,10 do

not include an examination of principles governing allocation of the burden of

proof, do not arise in circumstances similar to this case, and are not a

sufficient basis for rejecting the case law relied on by the Debtor. McCollum

was an action by a Chapter 13 debtor against his former wife, seeking a

determination of dischargeability of divorce settlement obligations.11 The

court held that the debtor who was seeking discharge had the burden of

poof.12 In Rust, the plaintiff was a guarantor of the debtor’s education related

loan who paid the obligation and sought to have his resulting reimbursement

claim against the debtor excepted from discharge under § 523(a)(8).13 The

court held that the plaintiff creditor was subrogated to the rights of the




         9
             McCollum v. McCollum (In re McCollum), 415 B.R. 625 (Bankr. M.D. Ga.
2009).
         10
              Brown v. Rust (In re Rust), 510 B.R. 562 (Bankr. E.D. Ky. 2014).
         11
              In re McCollum, 415 B.R. at 630-31.
         12
         Id. at 631. The court concluded the case was “similar to student loan cases
in that Debtor filed the suit to obtain a determination of dischargeability, rather
than a determination of nondischargeability,” and in the absence of case law
provided by the debtor showing the burden of proof should be placed “on the
creditor when the creditor is the defendant,” the court declined to place the burden
of proof on the creditor. Id. at 630-31.
         13
              In re Rust, 510 B.R. at 565.

                                                5


                    Case 20-07004     Doc# 82   Filed 04/29/21   Page 5 of 7
lender and bore the burden to prove that the debt existed and was of the type

excepted from discharge.14

      Navient cites only one case, Decena,15 adopting its preferred allocation

of the burden of proof in litigation similar to this proceeding. In Decena, a

Chapter 7 debtor brought an adversary proceeding seeking a determination

whether education related debt should be discharged. The creditor did not

answer, and default was entered. On the creditor’s motion to set aside the

default the court stated, “It is incumbent upon a debtor to prove either (a)

that the education-related debt does not fit within [the parameter of §

523(a)(8)], or (if they cannot prove (a)) (b) that it would be an undue hardship

to repay the debt.”16 No rationale was stated for the allocation of the burden

of proof and no authority was cited in support; Decena is not persuasive.

      For the foregoing reasons, the Court finds that Navient has the burden

of proof to demonstrate that § 523(a)(8) applies to the loans that Debtor

asserts are dischargeable for the reason that they do not fall within the

various categories of debts excepted form discharge by § 523(a)(8).




      14
           Id. at 567.
      15
         Decena v. Citizens Bank (In re Decena), 549 B.R. 11 (Bankr. E.D.N.Y. 2016)
rev’d in part on other grounds, 562 B.R. 202 (E.D.N.Y. 2016).
      16
           Id. at 18.

                                           6


                 Case 20-07004   Doc# 82   Filed 04/29/21   Page 6 of 7
It is so ordered.

                             ###




                                  7


        Case 20-07004   Doc# 82    Filed 04/29/21   Page 7 of 7
